Citation Nr: 1308279	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for a lumbar spine disability.
 
2.  Entitlement to service connection for a left leg disability, secondary to a lumbar spine disability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Stephanie L. Caucutt, Counsel
 
 
 
 
INTRODUCTION
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The Veteran served on active duty from June 1947 to March 1950.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  
 
For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran contends that he is entitled to service connection for a lumbar disability that he believes is related to trauma incurred as a result of parachuting during service.  He also claims entitlement to service connection for a left leg disability secondary to a lumbar disorder.  In statements submitted during this appeal, the Veteran asserts that he made multiple parachute jumps and landings during service, bearing as much as fifty pounds on his back.  In support of this appeal, his representative in January 2013 argued that the Model T7 parachutes used prior to 1953 were particularly injurious to the skeletal system because of the profound jerk transmitted when the chute deployed.  
 
Pertinent to the current appeal, attempts to obtain the Veteran's service treatment and personnel records were unsuccessful.  The National Personnel Records Center (NPRC) notified VA in October 2009 that the Veteran's records were likely destroyed in a 1973 fire at the facility.  Thus, verification of any lumbar spine complaints or evaluation cannot be completed.  Nevertheless, the Board observes that the Veteran's separation record indicates that he is earned the Parachute and Glider Badges.  It also shows that he completed a five-week parachutist course in February 1948 and that his most significant duty assignment was with the 11th Airborne Division.  
 
Post-service medical evidence reflects that the Veteran was evaluated in August 2001 for longstanding low back complaints with a more recent history of left leg pain.  He underwent a lumbar fusion in December 2001; the diagnoses noted were L4/5 left lateral disk herniation; lumbar spondylolisthesis, grade II, at L5/S1 with radiculopathy; and, lumbar radiculitis.  Recent VA treatment records show continued complaints of low back pain.  There is also evidence that the Veteran has been diagnosed with a 'limb-related movement disorder.'  
 
The Veteran underwent VA examination in August 2010 for the specific purpose of obtaining additional medical information regarding the likelihood that his current lumbar spine disability is related to military service, to include any trauma due to parachute jumps.  Review of the examination report reveals that the examiner noted that the appellant was barber after service.  Following the examination the examiner diagnosed the Veteran with an acute lumbar strain, resolved, as a result of service.  The examiner also diagnosed multilevel lumbar degenerative disc disease, but with regard to this diagnosis, he opined that the disability was not likely caused by the Veteran's military service; no further explanation was provided.  
 
Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the August 2010 VA examiner's opinion fails to adequately address the Veteran's contentions regarding trauma to the skeletal system from parachuting during service.  Additionally, while he noted that there was no evidence of radiculopathy in the left lower extremity, the examiner did not discuss the diagnosis of a limb-related movement disorder found in the Veteran's VA treatment records and whether this pertains to his left lower extremity.  Hence, under these circumstances, an additional examination and opinion by a neurosurgeon is necessary to fulfill VA's duty to assist.  Id.  

Prior to the examination, to ensure that all due process requirements are met and that the record is complete, the RO/AMC should obtain any outstanding, relevant records pertaining to the claims on appeal.  This includes any medical records currently in the possession of the Social Security Administration as there is evidence in the claims file that the Veteran is currently in receipt of Social Security disability benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The RO/AMC should also obtain any VA treatment reports dated since September 24, 2012 from the VA Outpatient Clinic in Pensacola, Florida.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
Finally, the RO/AMC should provide the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  Such letter should specifically request any evidence of medical treatment prior to 2001.  It must also notify the Veteran that he may submit alternative evidence, such as buddy statements, in support of his claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Finally, the Veteran should be invited to submit medical opinion evidence which relates his claimed disorders to service, to include his service as a parachutist.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
 
1.  Contact the Veteran to request the names and addresses of all medical care providers who have treated him for lumbar spine and/or left leg disorders, especially prior to 2001.  This letter must also notify the Veteran that he may submit alternative evidence in support his claim, including buddy statements from people who may have known him during service and can verify problems with his spine.  After the Veteran has signed the appropriate releases, those records should be obtained and those records not already associated with the claims file should be associated with the claims file.
 
The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  
 
2.  Request all outstanding, relevant treatment records from the VA Outpatient Clinic in Pensacola, Florida since September 24, 2012.  All records obtained should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.  All records obtained should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  After all records and/or responses received are associated with the claims file, the RO/AMC should schedule the Veteran for a VA spine and peripheral nerve examination with a neurosurgeon.  All necessary tests should be conducted.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.
 
The neurosurgeon must identify all diagnosed lumbar spine and left lower extremity disorders.  Then, with respect to each diagnosed lumbar spine disorder, the examiner is to opine whether it is at least as likely as not that the disorder had its onset during the Veteran's active military service or is otherwise related to such service or events therein.  In rendering this opinion, the examiner must consider and discuss the Veteran's assertions that he made multiple parachute jumps and landings during service, sometimes bearing as fifty pounds on his back; as well as the information submitted by his representative in January 2013 that parachutes used prior to 1953 were particularly injurious to the skeletal system because of the profound jerk transmitted when the chute deployed.  
 
With respect to each left lower extremity disorder diagnosed, including any limb-related movement disorder, the examiner must opine whether it is at least as likely as not that the disorder is proximately due to (i.e., caused by) or has been permanently worsened (i.e., aggravated) by any diagnosed lumbar spine disorder.  
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed lumbar spine or left lower extremity disorder is unknowable.  A complete rationale must accompany each opinion offered.
 
5.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  
 
6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of his remaining claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
7.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO is to readjudicate the issues on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

